     Case 3:20-cv-01923-BEN-DEB Document 8 Filed 01/28/21 PageID.199 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   LISA L. LEE, on behalf of herself and          ) Case No.: 3:20-cv-01923-BEN-DEB
     all others similarly situated,,                )
12
                         Plaintiff,                 ) ORDER:
13                                                  )
     v.                                             ) (1) DENYING MOTION TO
14
                                                    )     DISMISS AS MOOT
     CVS PHARMACY, INC., a Rhode
15                                                  )
     Island corporation; CVS HEALTH
                                                    ) (2) GRANTING IN PART JOINT
16   CORPORATION, INC., a Delaware
                                                    )     MOTION TO DISMISS
     corporation; and DOES 1 through 100,
17                                                  )
     inclusive,
                                                    ) [ECF No. 5, 7]
18                       Defendant.                 )
19                                                  )
20   I.    INTRODUCTION
21         Plaintiff Lisa L. Lee, on behalf of herself and all others similarly situated (“Plaintiff”),
22   brought this civil antitrust and unfair competition class action against Defendants CVS
23   PHARMACY, INC., a Rhode Island Corporation, and CVS HEALTH CORPORATION,
24   INC., a Delaware Corporation (collectively, “Defendants”). ECF No. 1.
25         Before the Court are (1) Defendants’ Motion to Dismiss, ECF No. 5, and (2) the Joint
26   Motion to Dismiss the Case brought by Plaintiff and Defendants, ECF No. 7.

27         After considering the papers submitted, supporting documentation, and applicable

28   law, the Court GRANTS IN PART the Motion.

                                                   -1-
                                                                                 3:20-cv-01923-BEN-DEB
     Case 3:20-cv-01923-BEN-DEB Document 8 Filed 01/28/21 PageID.200 Page 2 of 5



 1   II.    BACKGROUND
 2          On August 3, 2020, Plaintiff filed this putative class action in the San Diego Superior
 3   Court against Defendants, alleging claims for relief for (1) violation of the Cartwright Act,
 4   (2) violation of California’s Unfair Competition Law, and (3) injunctive relief for
 5   violations of the Consumer Legal Remedies Act. ECF No. 1.
 6          On September 25, 2020, Defendant filed a Notice of Removal. ECF No. 1. On
 7   October 2, 2020, Defendants filed a Motion to Dismiss for lack of jurisdiction and failure
 8   to state a claim. ECF No. 5. However, on October 19, 2020, the parties filed a Joint Motion
 9   to Dismiss the case, pursuant to which the parties ask that (1) “[t]he individual claims of
10   Plaintiff against Defendants shall be dismissed in their entirety with prejudice pursuant to
11   Fed. R. Civ. P. 41(a)(1) and (2),” (2) “[t]he class claims against Defendants shall be
12   dismissed in their entirety without prejudice pursuant to Fed. R. Civ. P. 41(a)(1) and (2),”
13   (3) “[e]xcept as otherwise agreed upon, each party shall bear his/her/its own costs and
14   attorneys’ fees,” and (4) “[t]he dismissal shall not operate as an adjudication on the merits.”
15   ECF No. 7.
16   III.   LEGAL STANDARD
17          Rule 41(a) of the Federal Rules of Procedure (“Rule 41(a)”) governs voluntary
18   dismissal of lawsuits. If a plaintiff wants to dismiss a case without a court order, the
19   plaintiff may do so pursuant to Rule 41(a)(1), “[s]ubject to Rules 23(e), 23.1(c), 23.2, and
20   66 . . . by filing” either (1) “a notice of dismissal before the opposing party serves either an
21   answer or a motion for summary judgment” or (2) “a stipulation of dismissal signed by all
22   parties who have appeared.” FED. R. CIV. P. 41(a)(1); see also Cannon ex rel. Bridgepoint
23   Educ., Inc. v. Clark, No. 13CV2645 JM NLS, 2015 WL 4624069, at *3 (S.D. Cal. Aug. 3,
24   2015) (noting that “voluntary dismissal under Federal Rule of Civil Procedure
25   41(a)(1)(A)(i) is subject to Federal Rule of Civil Procedure 23.1(c), which provides that a
26   derivative action can be voluntarily dismissed only with the court’s approval.”). Where a
27   plaintiff does not proceed by filing a notice or stipulation of dismissal, “an action may be
28   dismissed at the plaintiff’s request only by court order, on terms that the court considers

                                                   -2-
                                                                                3:20-cv-01923-BEN-DEB
     Case 3:20-cv-01923-BEN-DEB Document 8 Filed 01/28/21 PageID.201 Page 3 of 5



 1   proper.” FED. R. CIV. P. 41(a)(2). Unless the order states otherwise, dismissal under Rule
 2   41(a)(2) is without prejudice. Id.
 3         A dismissal without a court order under Rule 41(a)(1) is subject to Rule 23(e) of the
 4   Federal Rules of Civil Procedure (“Rule 23(e)”), governing dismissal of class actions. Rule
 5   23(e) provides that any claims arising out of either a (1) “certified class” or (2) “class
 6   proposed to be certified for purposes of settlement . . . may be settled, voluntarily
 7   dismissed, or compromised only with the court’s approval.” FED. R. CIV. P. 23 (emphasis
 8   added); see also In re Syncor ERISA Litigation, 516 F.3d 1095, 1100 (9th Cir. 2008) (“The
 9   purpose of Rule 23(e) is to protect the unnamed members of the class from unjust or unfair
10   settlements affecting their rights.”). The result of Rule 23(e) is that certified class claims
11   or claims proposed for certification for settlement purposes cannot be dismissed under Rule
12   41(a)(1) because Rule 41(a)(1): (1) allows for dismissals without a court order and (2) is
13   subject to Rule 23(e), which requires a court order for dismissal.
14   IV.   DISCUSSION
15         In ordinary non-class litigation, “parties are free to settle their disputes on their own
16   terms, and plaintiffs may voluntarily dismiss their claims without a court order.” Frank v.
17   Gaos, 139 S. Ct. 1041, 1046 (2019) (citing FED. R. CIV. P. 41(a)(1)(A)). In a class action,
18   however, whether court approval is required depends on whether case has been certified.
19   Compare id. at 1046 (“By contrast, in a class action, the ‘claims, issues, or defenses of a
20   certified class—or a class proposed to be certified for purposes of settlement—may be
21   settled, voluntarily dismissed, or compromised only with the court’s approval.’”) (citing
22   FED. R. CIV. P. 23(e)) with Employers-Teamsters Local Nos. 175 & 505 Pension Tr. Fund
23   v. Anchor Capital Advisors, 498 F.3d 920, 923-24 (9th Cir. 2007) (holding that putative
24   class members of a non-certified class lack standing to appeal an order appointing the lead
25   plaintiff who voluntarily dismissed the case before certification because without a certified
26   class, only the parties to the case have standing).
27         Previously, Rule 23 was written in such a manner that it was unclear whether court
28   approval was required for dismissal of individual claims in a case that was originally filed
                                                  -3-
                                                                               3:20-cv-01923-BEN-DEB
     Case 3:20-cv-01923-BEN-DEB Document 8 Filed 01/28/21 PageID.202 Page 4 of 5



 1   as a class action, even if the settlement and dismissal did not pertain to the putative class
 2   claims. See, e.g., Diaz v. Tr. Territory of Pac. Islands, 876 F.2d 1401, 1408 (9th Cir. 1989)
 3   (interpreting the previous version of Rule 23 to require court approval even before
 4   certification of a class). However, in 2003, the Congress revised Rule 23 to make clear
 5   that court approval is only required in a putative class action where the plaintiff seeks to
 6   approve a settlement of both individual and class claims. See, e.g., Gesberg v. LinkUs
 7   Enterprises, Inc., No. 208CV02428MCECMK, 2009 WL 10690922, at *1-2 (E.D. Cal.
 8   Mar. 27, 2009) (noting that the current version of Rule 23(e) reflects amendments resolving
 9   the ambiguity over whether the previous rule’s requirement of court approval for class
10   action settlements extended “to require court approval of settlements with putative class
11   representatives that resolved only individual claims”) (citing FED. R. CIV. P 23, Advisory
12   Committee’s notes (2003 amendment)). In such a case, the Court must certify the class
13   prior to approving the settlement and dismissal of the class claims. Id. However, where
14   the settlement and dismissal only pertain to the class representative’s individual claims,
15   court approval is not required to dismiss the individual claims as the putative class claims,
16   having not yet been certified, have not come into existence; thus, there is nothing to
17   dismiss. Ripley v. Bridgestone Retail Operations, LLC, No. C09-1482 RSM, 2010 WL
18   11684294, at *2 (W.D. Wash. Sept. 2, 2010) (providing that “prior to certification, the
19   named plaintiffs may dismiss class claims without approval” because “Rule 23(e) does not
20   provide the district court with any supervisory authority over such dismissals, nor does it
21   require notice to the absent class members”) (citing MOORE’S FEDERAL
22   PRACTICE 3d, § 23.64[2][a], pp. 23-316:16 – 23-316:17 (2007)).
23         In this case, the parties jointly seek to dismiss individual claims in the putative class
24   action under both Rule 41(a)(1) and 41(a)(2) with prejudice. The parties advise that
25   “Plaintiff has not sought class certification, a class was not certified, and no notice was sent
26   to a prospective class.” ECF No. 7 at 2:7-10. Thus, “[t]his is a putative class action, but
27   no class has been certified, nor is certification being proposed for purposes of
28   settlement.” Allred v. Chicago Title Co., No. 19CV2129-LAB (AHG), 2020 WL 5847550,
                                                   -4-
                                                                                3:20-cv-01923-BEN-DEB
     Case 3:20-cv-01923-BEN-DEB Document 8 Filed 01/28/21 PageID.203 Page 5 of 5



 1   at *1 (S.D. Cal. Oct. 1, 2020) (“Although the motion seeks dismissal of all claims with
 2   prejudice, the Court construes this as a request to dismiss Plaintiffs’ own claims with
 3   prejudice, and putative class claims without prejudice.”) (citing FED. R. CIV. P. 23(e)).
 4   “[B]ecause no class has been certified in this case, Rule 23 does not mandate either Court
 5   approval of the instant settlement or notice to putative class members.” As a result, the
 6   Court finds no reason to deny the Joint Motion. In granting the Joint Motion, which
 7   dismisses the entire case, the Court finds the Motion to Dismiss preceding it moot. See,
 8   e.g., Tur v. YouTube, Inc., 562 F.3d 1212, 1214 (9th Cir. 2009) (concluding “that
 9   an issue is moot when deciding it would have no effect within the confines of the case”).
10   V.    ORDER
11         Pursuant to Rule 41(a), the parties jointly move to dismiss this action with prejudice
12   as to Plaintiff Lisa L. Lee’s individual claims and without prejudice as to the class claims.
13   Having read and considered the Joint Motion submitted by Plaintiff and Defendants, and
14   good cause appearing, the Joint Motion is GRANTED IN PART as follows:
15         1.     Plaintiff Lisa L. Lee’s individual claims against Defendants are dismissed in
16   their entirety as to all claims for relief with prejudice pursuant to Rule 41(a)(2).
17         2.     The Joint Motion is DENIED as to the putative class claims. Although this
18   case was filed as a putative class action, Plaintiff did not seek class certification, and as
19   such, the Court did not certify the class. Therefore, with no certified class claims having
20   come into existence, any dismissal will not affect putative class members’ claims.
21         3.     Each party is to bear its own costs, fees, and expenses.
22         4.     This dismissal shall not operate as an adjudication on the merits except to the
23   extent authorized by Rule 41(a)(1)(B).
24         5.     Defendants’ Motion to Dismiss, ECF No. 5, is DENIED as moot due to the
25   Court’s dismissal of the entire case.
26         6.     The Clerk of the Court is directed to close this case.
27         IT IS SO ORDERED.
28    DATED:      January 28, 2021
                                                            HON. ROGER T. BENITEZ
                                                   -5-       United States District Judge
                                                                                3:20-cv-01923-BEN-DEB
